Upon consideration of the petition filed by Defendant on the 26th of October 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 15th of December 2015."
Upon consideration of the petition filed by Defendant on the 12th of November 2015 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 15th of December 2015."
Upon consideration of the petition filed by Defendant on the 18th of November 2015 in this matter for a writ of mandamus, the *755following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in conference, this the 15th of December 2015."